Case 1:09-cr-00195-GBD Document 1049 Filed 12/14/20 Page 1of1

 

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

   

wee X .
UNITED STATES OF AMERICA, ‘
-against- . he " __ORDER _
ARIEL JAZMIN, : 09 Crim, 195-17 (GBD)
Defendant. :
(8 ee eee ee eee eee eee cee x

GEORGE B. DANIELS, United States District Judge:

The violation of supervised release hearing scheduled for December 16, 2020 is canceled.

Dated: New York, New York
December 14, 2020
SO ORDERED.

Varna. B. Dorr

ORGY B. DANIELS
ited States District Judge

 

 

 

 
